                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

JUANITA La NETT McKENZIE,                   *
                                            *
              Plaintiff,                    *
v.                                          *         No. 2:18CV00101-SWW-JJV
                                            *
NANCY A. BERRYHILL,                         *
Acting Commissioner of Social Security,     *
                                            *
              Defendant.                    *

                                          JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

       IT IS SO ORDERED this 24th day of May, 2019.


                                           /s/Susan Webber Wright
                                           UNITED STATES DISTRICT JUDGE
